Name: Commission Decision No 1127/88/ECSC of 27 April 1988 prohibiting alignment on offers of steel products originating from certain third countries
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  iron, steel and other metal industries;  prices
 Date Published: 1988-04-28

 Avis juridique important|31988S1127Commission Decision No 1127/88/ECSC of 27 April 1988 prohibiting alignment on offers of steel products originating from certain third countries Official Journal L 107 , 28/04/1988 P. 0023 - 0026*****COMMISSION DECISION No 1127/88/ECSC of 27 April 1988 prohibiting alignment on offers of steel products originating from certain third countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the first and second paragraphs of Article 95 thereof, Whereas: Since 1978 the Commission has adopted a series of measures designed to combat the crisis and facilitate restructuring in the steel industry in the Community; whereas these measures are based in particular on a system of monitoring and binding production quotas for the most sensitive products, a system which was extended for 1988 by Commission Decision No 194/88/ECSC (1); whereas, since 1978, the governments of certain third countries have assured the Commission of their cooperation in this respect; whereas by Decision No 527/78/ECSC (2), and most recently by Decision No 1073/87/ECSC (3), the Commission withdrew the right of Community undertakings to align on offers of certain steel products originating in these third countries. Arrangements have been concluded with certain third countries for 1988; whereas it is therefore necessary for the Commission to withdraw the right of Community undertakings to align their prices on low-priced offers from these third countries. The Treaty, and more particularly Article 60 thereof, makes no provision for a prohibition of this nature; whereas prohibition of such alignments is necessary for the functioning of the common market in steel and, in conformity with Article 5 of the Treaty, for the attainment of one of the Community's objectives as defined in Articles 2, 3 and 4; whereas Article 2 of the Treaty calls upon the Community to pursue its objectives in harmony with the general economy of the Member States; whereas the economic and social objectives set out in Article 3 (c), (e) and (g) also necessitate the taking of this Decision. The general principles regarding intervention by the Commission, as laid down in Article 5 of the Treaty, apply. Cooperation with the countries in question does not cover all steel products; whereas it is therefore necessary to specify the steel products covered by the measure. Cooperation by the countries concerned applies only for a limited period; whereas the prohibition of alignment must have a time limit. The arrangements with the third countries may be cancelled or extended to other third countries; whereas the Commission must therefore be able to alter the list of countries involved. It is necessary that Community undertakings continue to have the right to align on offers originating in those third countries from which the Commission has not obtained this cooperation. Observance of the prohibition must be assured by penalties; whereas application of the penalties provided for in Article 64 of the Treaty seems appropriate for breaches of price provisions. Having consulted the Consultative Committee, and with the unanimous assent of the Council of Ministers, HAS ADOPTED THIS DECISION: Article 1 Community undertakings are hereby prohibited from aligning their offers on the terms of offers of third country undertakings for products as set out in Annex 1 originating from the countries set out in Annex 2. The Commission will amend Annexes 1 and 2 if need be. Article 2 The penalties provided for in Article 64 of the Treaty shall be applicable in the event of infringements of Article 1 of this Decision. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1988. The Commission reserves the right to repeal this Decision in whole or in part before that date should market conditions and the interests of Community undertakings so require. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 April 1988. For the Commission Karl-Heinz NARJES Vice-President (1) OJ No L 25, 29. 1. 1988, p. 1. (2) OJ No L 73, 15. 3. 1978, p. 16. (3) OJ No L 104, 16. 4. 1987, p. 19. ANNEX 1 LIST OF ECSC STEEL PRODUCTS UNDER ARRANGEMENT (combined nomenclature) 1.2.3.4 // 7201 10 11 7201 10 19 7201 10 30 7201 10 90 7201 20 00 7201 30 10 7201 30 90 7201 40 00 7202 11 10 7202 11 90 7202 99 11 7203 90 00 7204 50 10 7204 50 90 7206 10 00 7206 90 00 7207 11 19 7207 12 11 7207 12 19 7207 19 11 7207 19 15 7207 19 31 7207 20 15 ex 7207 20 31 ex 7207 20 33 7207 20 51 7207 20 55 7207 20 57 7207 20 71 7208 11 00 7208 12 10 7208 12 91 7208 12 99 7208 13 10 7208 13 91 7208 13 99 7208 14 10 7208 14 90 7208 21 10 7208 21 90 7208 22 10 7208 22 91 7208 22 99 7208 23 10 7208 23 91 7208 23 99 7208 24 10 7208 24 90 7208 31 00 7208 32 10 7208 32 30 7208 32 51 7208 32 59 7208 32 91 7208 32 99 7208 33 10 7208 33 91 7208 33 99 7208 34 10 7208 34 90 7208 35 10 7208 35 91 7208 35 93 7208 35 99 7208 41 00 7208 42 10 7208 42 30 7208 42 51 // 7208 42 59 7208 42 91 7208 42 99 7208 43 10 7208 43 91 7208 43 99 7208 44 10 7208 44 90 7208 45 10 7208 45 91 7208 45 93 7208 45 99 7208 90 10 7209 11 00 7209 12 10 7209 12 90 7209 13 10 7209 13 90 7209 14 10 7209 14 90 7209 21 00 7209 22 10 7209 22 90 7209 23 10 7209 23 90 7209 24 10 7209 24 91 7209 24 99 7209 31 00 7209 32 10 7209 32 90 7209 33 10 7209 33 90 7209 34 10 7209 34 90 7209 41 00 7209 42 10 7209 42 90 7209 43 10 7209 43 90 7209 44 10 7209 44 90 7209 90 10 7210 11 10 7210 12 11 7210 12 19 7210 20 10 7210 31 10 7210 39 10 7210 41 10 7210 49 10 7210 50 10 7210 60 11 7210 60 19 7210 70 11 7210 70 19 7210 90 31 7210 90 33 7210 90 35 7210 90 39 7211 11 00 7211 12 10 7211 12 90 7211 19 10 7211 19 91 7211 19 99 7211 21 00 7211 22 10 7211 22 90 7211 29 10 7211 29 91 // 7211 29 99 7211 30 10 7211 41 10 7211 41 91 7211 49 10 7211 90 11 7212 10 10 7212 10 91 7212 21 11 7212 29 11 7212 30 11 7212 40 10 7212 40 91 7212 50 31 7212 50 51 7212 60 11 7212 60 91 7213 10 00 7213 20 00 7213 31 00 7213 39 00 7213 41 00 7213 49 00 7214 20 00 7214 30 00 7214 40 10 7214 40 91 7214 40 99 7214 50 10 7214 50 91 7214 50 99 7214 60 00 7215 90 10 7216 10 00 7216 21 00 7216 22 00 7216 31 00 7216 32 00 7216 33 00 7216 40 10 7216 40 90 7216 50 10 7216 50 90 7216 90 10 7218 10 00 ex 7218 90 11 ex 7218 90 13 ex 7218 90 15 ex 7218 90 19 7218 90 50 7219 11 10 7219 11 90 7219 12 10 7219 12 90 7219 13 10 7219 13 90 ex 7219 14 10 ex 7219 14 90 ex 7219 21 10 ex 7219 21 90 ex 7219 22 10 ex 7219 22 90 ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 7219 31 10 // 7219 31 90 7219 32 10 7219 32 90 7219 33 10 7219 33 90 7219 34 10 7219 34 90 7219 35 10 7219 35 90 7219 90 11 7219 90 19 7220 11 00 7220 12 00 7220 20 10 7220 90 11 7220 90 31 7221 00 10 7221 00 90 7222 10 11 7222 10 19 7222 10 91 7222 10 99 7222 30 10 7222 40 11 7222 40 19 7222 40 30 7224 10 00 7224 90 30 7225 10 10 7225 10 91 7225 10 99 ex 7225 20 11 ex 7225 20 19 7225 20 30 ex 7225 30 00 ex 7225 40 10 ex 7225 40 30 ex 7225 40 50 ex 7225 50 00 7225 90 10 7226 10 10 7226 10 30 ex 7226 20 10 ex 7226 20 31 7226 20 51 7226 20 71 ex 7226 91 00 ex 7226 92 10 7226 99 11 7226 99 31 7227 20 00 7227 90 10 7227 90 90 7228 10 30 7228 20 11 7228 20 19 7228 20 30 ex 7228 30 10 ex 7228 30 90 7228 60 10 ex 7228 70 10 7228 70 31 ex 7228 80 10 7228 80 90 7301 10 00 Explanatory list of the 'ex' positions 1.2 // ex 7207 20 31 ex 7207 20 33 // Containing by weight less than 0,6 % of carbon // ex 7218 90 11 ex 7218 90 13 ex 7218 90 15 ex 7218 90 19 // Containing 1 % or less of carbon and 12 % or more of chromium // ex 7219 14 10 ex 7219 14 90 // Other than of a thickness of less than 1,5 mm and containing less than 12 % of chromium // ex 7219 21 10 ex 7219 21 90 ex 7219 22 10 ex 7219 22 90 // Other than rolled on four faces or in a closed box pass and containing less than 12 % of chromium // ex 7219 23 10 ex 7219 23 90 ex 7219 24 10 ex 7219 24 90 // Containing 1 % or less of carbon and 12 % or more of chromium // ex 7225 20 11 // In coils and of a thickness of 1,5 mm or more or rolled on four faces or in a closed box pass // ex 7225 20 19 // Of a thickness of 3 mm or more // ex 7225 30 00 // Of a minimal thickness of 1,5 mm // ex 7225 40 10 ex 7225 40 30 ex 7225 40 50 // Rolled on four faces or in a closed box pass // ex 7225 50 00 // Of a thickness of 3 mm or more // ex 7226 20 10 ex 7226 91 00 // Other than of a width exceeding 500 mm and rolled on four faces or in a closed box pass, and other than of a width of 500 mm and of a thickness of less than 1,5 mm // ex 7226 20 31 ex 7226 92 10 // Of a thickness of 3 mm or more // ex 7228 30 10 ex 7228 30 90 ex 7228 70 10 ex 7228 80 10 // Other than high-speed steel ANNEX 2 1.2 // BRAZIL // POLAND // BULGARIA // SOUTH KOREA // CZECHOSLOVAKIA // ROMANIA // HUNGARY // VENEZUELA